UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008. or £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52446 CACTUS VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0378336 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 251 Jeanell Dr., Suite 3, Carson City, NV 89703 (Zip Code) (Address of principal executive offices) 702-234-4148 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.SYes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company)Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).SYes£No As of May 6, 2008, there were 11,155,008 shares of common stock, $.01 par value, issued and outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2008 and 2007 and for the periods then ended have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2007 audited financial statements.The results of operations for the periods ended March 31, 2008 and 2007 are not necessarily indicative of the operating results for the full year. 2 CACTUS VENTURES, INC. CONDENSED BALANCE SHEET March 31, 2008 and December 31, 2007 ASSETS 2008 2007 Current assets Cash in bank $ 2,290 $ 2,314 Deposits on hand 0 0 Inventory 0 0 Total current assets 2,290 2,314 Equipment and parts 0 0 (Less) Accumulated depreciation 0 0 0 0 0 Total assets $ 2,290 $ 2,314 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts Payable $ 9,178 $ 2,357 Accrued legal fees 2,860 3,038 Accrued interest 4,800 3,678 State corporate tax payable 0 0 Total current liabilities 16,838 9,072 Notes payable related parties 38,997 35,959 Total liabilities 55,835 45,031 Shareholders' deficit Preferred stock, 10,000,000 shares , $.01 par value authorized, 0 outstanding Common stock, 100,000,000 shares, $.01 par value authorized, 11,155,008 outstanding 23,098 23,098 Paid in capital 152,337 152,337 Retained deficit (228,980) (218,152) Total shareholders' deficit (53,545) (42,717) Total liabilities and shareholders' deficit $ 2,290 $ 2,314 The accompanying notes are an integral part of these financial statements 3 CACTUS VENTURES, INC. CONDENSED STATEMENT OF OPERATIONS For the three months ended March 31, 2008 and 2007 2008 2007 Sales $ 0 $ 0 Cost of Goods 0 0 Gross profit 0 0 Expenses Bank charges 24 0 Other costs 6,821 0 Professional fees 2,860 0 Total expenses 9,705 0 Net loss from operations (9,705) 0 Other income (expense) Loss on sale 0 Interest expense (1,123) (435) State corporate tax expense 0 0 (1,123) (435) Net income (loss) $ (10,828) $ (435) Loss per common share $ (0.01) $ (0.01) Weighted average of shares outstanding 11,155,008 11,155,008 The accompanying notes are an integral part of these financial statements 4 CACTUS VENTURES, INC. CONDENSED STATEMENT OF CASH FLOWS-INDIRECT METHOD For the three months ended March 31, 2008 and 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (10,828) $ (435) Adjustment to reconcile net to net cash provided by operating activities Increase in accounts payable 6,821 Increase in legal fees payable (178) (3,500) Increase in accrued interest 1,123 435 Increase in state franchise tax 0 0 Loss on transfer of assets 0 Rounding error 0 0 NET CASH PROVIDED BY OPERATING ACTIVITIES (3,062) (3,500) INVESTING ACTIVITIES Assets transferred 0 NET CASH USED IN INVESTING ACTIVITIES 0 0 FINANCING ACTIVITIES Sale of common stock 0 0 Related party notes 3,038 3,500 NET CASH REALIZED FROM FINANCING ACTIVITIES 3,038 3,500 INCREASE IN CASH AND CASH EQUIVALENTS (24) 0 Cash and cash equivalents at the beginning of the year 2,314 466 CASH AND CASH EQUIVALENTS AT YEAR END $ 2,290 $ 466 The accompanying notes are an integral part of these financial statements 5 Cactus Ventures, Inc. Footnotes to the Condensed Financial Statements March 31, 2008 and 2007 1. Organization and basis of presentation Basis of presentation The accompanying interim condensed financial statements are unaudited, but in the opinion of management of Cactus Ventures, Inc. (the Company), contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at March 31 2008, the results of operations for the three months ended March 31, 2008 and 2007, and cash flows for the three months ended March 31, 2008 and 2007.The balance sheet as of December 31, 2007 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expense during the reporting period.Actual results could differ from those estimates. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2008. Description of business The Company was incorporated under the laws of the State of Nevada on October 6, 1997. The Company for the past several years has had no activity.Cactus Ventures, Inc. (the “Company) is a shell entity that is in the market for a merger with an appropriate company. Net loss per share Basic earnings per share is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period. 6 Cactus Ventures, Inc. Footnotes to the Condensed Financial Statements March 31, 2008 and 2007 2. New accounting pronouncements The following accounting pronouncements if implemented would have no effect on the financial statements of the Company. In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No.109 (FIN48). FIN48 prescribes a comprehensive model of how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return. In March 2008, the FASB issued Statement of Financial Accounting Standards ("SFAS") No.161, Disclosures about Derivative Instruments and Hedging Activities (SFAS161). SFAS161 amends and expands the disclosure requirements of SFAS 133, Accounting for Derivative Instruments and Hedging Activities. It requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. This statement is effective for financial statements issued for fiscal years beginning after November15, 2008. In December 2007, the FASB issued SFAS No.141 (revised 2007), Business Combinations (SFAS141R). SFAS141R significantly changes the accounting for business combinations in a number of areas including the treatment of contingent consideration, preacquisition contingencies, transaction costs, in-process research and development, and restructuring costs. In addition, under SFAS141R, changes in an acquired entity's deferred tax assets and uncertain tax positions after the measurement period will impact income tax expense. SFAS141R is effective for fiscal years beginning after December15, 2008. The Emerging Issues Task Force (EITF) reached consensuses on EITF Issue No.06-04, Accounting forDeferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements (EITF 06-04) and EITF Issue No.06-10, Accounting forDeferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements (EITF06-10), which require that a company recognize a liability for the postretirement benefits associated with endorsement and collateral assignment split-dollar life insurance arrangements. Cactus is currently evaluating the impact, if any, that the provisions of EITF06-04 and EITF06-10 will have on its consolidated financial statements. 3. Related party transaction Various founders of the Company have performed consulting services for which the Company has paid them consulting fees as votedon during the initial board of directors meeting. There were no monies paid during the three months ended March 31, 2008 and 2007. The Company borrowed $3,038 from various related parties and shareholders of the Company for working capital purposes as of March 31, 2008. 4. Going concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.As reflected in the accompanying financial statements, the company has a net loss of $10,828, a negative working capital deficiency of $3,062 and a stockholders’ deficiency of $228,980.These factors raise substantial doubt about its ability to continue as a going concern.The ability to the Company to continue as a going concern is dependent on the company’s ability to raise additional funds and implement its business plan.The financial statements do not include any adjustments that might be necessary if the company is unable to continue as a going concern. 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENT NOTICE This Form 10-Q contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-Q that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. Description of Business. We were formed as a Nevada corporation on October 6, 1997 originally under the name Zurich U.S.A., Inc.We were engaged in the design and distribution of sunglasses from our inception in 1997 until 2001.We encountered numerous problems with various vendors.On July 10, 2006, we changed our name to Cactus Ventures, Inc. and began focusing our efforts on seeking a business opportunity.We have been attempting to locate and negotiate with a business entity for the merger of that target company into the Company.In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge.No assurances can be given that the Company will be successful in locating or negotiating with any target company.The Company will provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. The Company intends to seek, investigate, and if warranted, acquire an interest in a business opportunity.We are not restricting our search to any particular industry or geographical area.We may therefore engage in essentially any business in any industry.Our management has unrestricted discretion in seeking and participating in a business opportunity, subject to the availability of such opportunities, economic conditions and other factors. The selection of a business opportunity in which to participate is complex and extremely risky and will be made by management in the exercise of its business judgment.There is no assurance that we will be able to identify and acquire any business opportunity which will ultimately prove to be beneficial to our company and shareholders. Because we have no specific business plan or expertise, our activities are subject to several significant risks.In particular, any business acquisition or participation we pursue will likely be based on the decision of management without the consent, vote, or approval of our shareholders. Sources of Opportunities We anticipate that business opportunities may arise from various sources, including officers and directors, professional advisers, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. We will seek potential business opportunities from all known sources, but will rely principally on the personal contacts of our officers and directors as well as indirect associations between them and other business and professional people.Although we do not anticipate engaging professional firms specializing in business acquisitions or reorganizations, we may retain such firms if management deems it in our best interests.In some instances, we may publish notices or advertisements seeking a potential business opportunity in financial or trade publications. Criteria We will not restrict our search to any particular business, industry or geographical location.We may acquire a business opportunity in any stage of development.This includes opportunities involving “start up” or new companies.In seeking a business venture, management will base their decisions on the business objective of seeking long-term capital appreciation in the real value of our company.We will not be controlled by an attempt to take advantage of an anticipated or perceived appeal of a specific industry, management group, or product. In analyzing prospective business opportunities, management will consider the following factors: · available technical, financial and managerial resources; · working capital and other financial requirements; · the history of operations, if any; · prospects for the future; · the nature of present and expected competition; · the quality and experience of management services which may be available and the depth of the management; · the potential for further research, development or exploration; · the potential for growth and expansion; · the potential for profit; · the perceived public recognition or acceptance of products, services, trade or service marks, name identification; and other relevant factors. Generally, our management will analyze all available factors and make a determination based upon a composite of available facts, without relying on any single factor. 8 Methods of Participation of Acquisition Management will review specific businesses and then select the most suitable opportunities based on legal structure or method of participation.Such structures and methods may include, but are not limited to, leases, purchase and sale agreements, licenses, joint ventures, other contractual arrangements, and may involve a reorganization, merger or consolidation transaction.Management may act directly or indirectly through an interest in a partnership, corporation, or other form of organization. Procedures As part of the our investigation of business opportunities, officers and directors may meet personally with management and key personnel of the firm sponsoring the business opportunity.We may visit and inspect material facilities, obtain independent analysis or verification of certain information provided, check references of management and key personnel, and conduct other reasonable measures. We will generally ask to be provided with written materials regarding the business opportunity.These materials may include the following: · descriptions of product, service and company history; management resumes; · financial information; · available projections with related assumptions upon which they are based; · an explanation of proprietary products and services; · evidence of existing patents, trademarks or service marks or rights thereto; · present and proposed forms of compensation to management; · a description of transactions between the prospective entity and its affiliates; · relevant analysis of risks and competitive conditions; · a financial plan of operation and estimated capital requirements; · and other information deemed relevant. Competition We expect to encounter substantial competition in our efforts to acquire a business opportunity.The primary competition is from other companies organized and funded for similar purposes, small venture capital partnerships and corporations, small business investment companies and wealthy individuals. Employees We do not currently have any employees but rely upon the efforts of our officer and director to conduct our business.We do not have any employment or compensation agreements in place with our officers and directors although they are reimbursed for expenditures advanced on our behalf. Description of Property. We do not currently own any property.We utilize office space in the residence of our President at no cost.We will not seek independent office space until we pursue a viable business opportunity and recognize income. Results of Operations for the Three Month Periods Ended March 31, 2008 and 2007 The Company had general and administrative expenses during the three months ended March 31, 2008 of $9,805 and interest expense of $1,123 resulting in a net loss of $10,828.During the same period in 2007, the Company experienced $-0- in general and administrative expenses and $435 in interest expense resulting in a net loss of $435.The Company anticipates incurring expenses relative to its SEC reporting obligations which will include legal and accounting expenses. Liquidity and Capital Resources AtMarch 31, 2008, the Company’s total assets consisted of $2,290 in cash. Liabilities at March 31, 2008 totaled $55,835 and consisted of $4,800 in accrued interest, $2,860 in accrued legal fees and $38,997 in notes payable to related parties. Need for Additional Financing The Company has no material commitments for the next twelve months. The Company has a capital deficit and its current liquidity needs cannot be met by cash on hand.
